UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BABLIN YOU,
                                 Petitioner,
                                                              19-CV-0350 (CM)
                     -against-
                                                              ORDER
 K. NOETH, Superintendent of Attica C.F.,
                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated February 26, 2019, the Court directed Plaintiff to show cause within sixty

days why this habeas corpus petition, brought under 28 U.S.C. § 2254, should not be dismissed

as time-barred. On April 10, 2019, the Clerk of Court received from Petitioner a new petition for

a writ of habeas corpus, challenging the same conviction. See You v. Noeth, No. 19-CV-3220

(CM) (S.D.N.Y. Apr. 17, 2019). On April 17, 2019, the Court directed the Clerk of Court to file

this new petition as an amended petition in this case. Id. (ECF No. 3). The Court also directed the

Clerk of Court to administratively close the 19-CV-3220 matter. (Id.)

        The Court has reviewed the amended petition and concluded that the petition is untimely.

The Court therefore dismisses the amended petition with prejudice.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.
2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret them

“to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original);

see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se litigant is not

exempt “from compliance with relevant rules of procedural and substantive law.” Triestman, 470

F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                            DISCUSSION

        Familiarity with the background of this case is assumed. The Court refers only to those

facts relevant to this order.

        On August 17, 2000, Petitioner’s conviction become final, leaving him with one year to

file his petition for a writ of habeas corpus. On December 10, 2018, more than 18 years after the

judgment of conviction became final, he filed his petition. In the original submission, Petitioner

indicated that on November 29, 2017, he filed a writ of error coram nobis. In the February 26,

2019 order, the Court informed Petitioner that this postconviction motion did not toll the statute

of limitation period under 28 U.S.C. § 2244(d)(2). The Court also informed Petitioner that to

proceed with this action, he either needed to show that he had filed other motions that tolled the

limitation period for the past 18 years, or that some extraordinary circumstances prevented him

from filing despite his efforts to do so.

        In the amended petition, Petitioner states that he did file three additional motions:

            1. On January 2, 2001, Petitioner filed a motion to vacate his judgment under N.Y.
               Crim. Proc. L. § 440.10, in New York Supreme Court, New York County (“trial
               court”), which the trial court denied; on September 20, 2001, the Appellate
               Division, First Department denied his application seeking leave to appeal.

            2. Eight years later, on January 1, 2009, Petitioner filed a motion seeking DNA and
               fingerprint testing. On March 24, 2009, the trial court denied that motion, and on
               July 21, 2009, the Appellate Division denied leave to appeal.


                                                  2
           3. On June 11, 2012, Petitioner filed a motion seeking grand jury testimony. On July
              30, 2012, the trial court denied that motion, and on February 7, 2013, the
              Appellate Division denied leave to appeal.

(Am. Pet. at 19-20.)

       Despite these motions, the petition is still untimely. The only motion that did toll the

limitation period, the § 440.10 motion, only did so for approximately eight months. But after

Petitoiner received the Appellate Division’s September 20, 2001 decision, he did not file any

additional motions until January 1, 2009. By the time Petitioner filed the other two motions, the

statute of limitations had expired and they could no longer toll the limitation period. Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (“[P]roper calculation of Section 2244(d)(2)’s tolling

provision excludes time during which properly filed state relief applications are pending but does

not reset the date from which the one-year statute of limitations begins to run.”).

       Because Petitioner does not allege any facts in his amended petition showing that he has

been pursuing his rights diligently and that some extraordinary circumstance prevented him from

timely submitting this petition, see Holland v. Florida, 560 U.S. 631, 649 (2010), the Court

dismisses the amended petition as time-barred.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to the Petitioner and note

service on the docket.

       Petitioner’s application for a writ of habeas corpus under 28 U.S.C. § 2254 is denied with

prejudice as time-barred. See 28 U.S.C. § 2244(d)(1).

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.




                                                  3
       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 3, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                4
